MEMORANDUM **
Priyank P. Chhajer appeals the district court’s partial award of attorney’s fees. After accepting the defendants’ offer of judgment for $12,000 under Federal Rule of Civil Procedure 68, Chhajer sought $64,197.50 in attorney and paralegal fees. The district court engaged in an analysis under Morales v. City of San Rafael, 96 F.3d 359, 363-64 (9th Cir.1996), amended by 108 F.3d 981 (9th Cir.1997), but concluded that the presumptively reasonable lodestar figure should be adjusted on the basis of the factors listed in Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 70 (9th Cir.1975), and awarded Chhajer $6,000. We find no abuse of discretion.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.